                                                         Case 2:21-cv-00050-Z Document 8-1 Filed 03/23/21                                                 Page 1 of 7 PageID 80
                                            65806                          Federal Register / Vol. 85, No. 201 / Friday, October 16, 2020 / Notices

                                                                                                  EARLY TERMINATIONS GRANTED—Continued
                                                                                                             [July 1, 2020 thru July 31, 2020]

                                            20201217 ........     G    Oaktree Power Opportunities Fund V, L.P.; Montrose Environmental Group, Inc.; Oaktree Power Opportunities Fund V,
                                                                        L.P.
                                            20201220 ........     G    General Atlantic Partners 100, L.P.; Doctor on Demand, Inc.; General Atlantic Partners 100, L.P.

                                                                                                                         07/16/2020

                                            20201198 ........     G    Enviva Partners, LP; RWE Aktiengesellschaft; Enviva Partners, LP.

                                                                                                                         07/17/2020

                                            20201192 ........     G    Vista Equity Partners Fund V, L.P.; 4C Insights, Inc.; Vista Equity Partners Fund V, L.P.
                                            20201207 ........     G    Genstar Capital Partners IX, L.P.; Sentinel Capital Partners V, L.P.; Genstar Capital Partners IX, L.P.

                                                                                                                         07/27/2020

                                            20201218   ........   G    Fiera Infrastructure Fund; CSC CUB Holdings, LP; Fiera Infrastructure Fund.
                                            20201219   ........   G    Stichting Pensioenfonds ABP; CSC CUB Holdings, LP; Stichting Pensioenfonds ABP.
                                            20201221   ........   G    Citadel Kensington Global Strategies Fund Ltd.; UP Energy Corporation; Citadel Kensington Global Strategies Fund Ltd.
                                            20201222   ........   G    Sony Corporation; Timothy D. Sweeney; Sony Corporation
                                            20201223   ........   G    Crescent Acquisition Corp; F45 Training Holdings Inc.; Crescent Acquisition Corp.
                                            20201224   ........   G    VPI Holding Company, LLC; Centerbridge Capital Partners III, L.P.; VPI Holding Company, LLC.
                                            20201231   ........   G    Thomas Tull; Acrisure Holdings, Inc.; Thomas Tull.
                                            20201234   ........   G    Temasek Holdings (Private) Limited; LegalApp Holdings, Inc.; Temasek Holdings (Private) Limited.
                                            20201235   ........   G    Authentic Brands Group LLC; LBD Parent Holdings, LLC; Authentic Brands Group LLC.

                                                                                                                         07/29/2020

                                            20201233   ........   G    Roark Capital Partners III LP; Roark Capital Partners IV Cayman AIV LP; Roark Capital Partners III LP.
                                            20201238   ........   G    Insurance Acquisition Corp.; Shift Technologies, Inc.; Insurance Acquisition Corp.
                                            20201241   ........   G    GT Polaris Holdings, L.P.; I. Charles Widger; GT Polaris Holdings, L.P.
                                            20201242   ........   G    GT Polaris Holdings, L.P.; NorthStar Topco, LLC; GT Polaris Holdings, L.P.
                                            20201248   ........   G    KIA X (Breathe), L.P.; GlaxoSmithKline plc; KIA X (Breathe), L.P.
                                            20201249   ........   G    Eppendorf AG; Promega Corporation; Eppendorf AG.
                                            20201250   ........   G    Naspers Limited; Remitly Global, Inc.; Naspers Limited.
                                            20201251   ........   G    Blackstone Capital Partners VII L.P.; Gregory Burgess; Blackstone Capital Partners VII L.P.
                                            20201258   ........   G    Hargray Acquisition Holdings, LLC; Cable One, Inc.; Hargray Acquisition Holdings, LLC.

                                                                                                                         07/31/2020

                                            20201252 ........     G    EQT VIII (No. 1) SCSp; Rancher Labs, Inc.; EQT VIII (No. 1) SCSp.



                                            FOR FURTHER INFORMATION CONTACT:                         DEPARTMENT OF HEALTH AND                              through Canada and Mexico into the
                                            Theresa Kingsberry (202–326–3100),                       HUMAN SERVICES                                        United States creates a serious danger of
                                            Program Support Specialist, Federal                                                                            the introduction of COVID–19 into the
                                            Trade Commission Premerger                               Centers for Disease Control and                       United States, and the danger is so
                                            Notification Office, Bureau of                           Prevention                                            increased by the introduction of such
                                            Competition, Room CC–5301,                                                                                     aliens that a temporary suspension is
                                                                                                     Order Suspending the Right To                         necessary to protect the public health.
                                            Washington, DC 20024.
                                                                                                     Introduce Certain Persons From
                                             By direction of the Commission.                         Countries Where a Quarantinable                       DATES: This action took effect October
                                            April J. Tabor,                                          Communicable Disease Exists                           13, 2020.
                                            Acting Secretary.                                                                                              FOR FURTHER INFORMATION CONTACT:
                                                                                                     AGENCY: Centers for Disease Control and               Nina B. Witkofsky, Office of the Chief of
                                            [FR Doc. 2020–22944 Filed 10–15–20; 8:45 am]             Prevention (CDC), Department of Health                Staff, Centers for Disease Control and
                                            BILLING CODE 6750–01–P                                   and Human Services (HHS).                             Prevention, 1600 Clifton Road NE, MS
                                                                                                     ACTION: Notice.                                       V18–2, Atlanta, GA 30329. Phone: 404–
                                                                                                                                                           639–7000. Email: cdcregulations@
                                                                                                     SUMMARY:    The Centers for Disease                   cdc.gov.
                                                                                                     Control and Prevention (CDC), a
                                                                                                     component of the Department of Health                 SUPPLEMENTARY INFORMATION:     The
                                                                                                     and Human Services (HHS), announces                   Director of the CDC (Director) is issuing
                                                                                                     the issuance of an Order suspending the               this Order pursuant to Sections 362 and
                                                                                                     right to introduce certain persons into               365 of the Public Health Service (PHS)
jbell on DSKJLSW7X2PROD with NOTICES




                                                                                                     the United States from countries where                Act, 42 U.S.C. 265, 268, and their
                                                                                                     a quarantinable communicable disease                  implementing regulations,1 which
                                                                                                     exists. This Order is based on the CDC                authorize the Director of the Centers for
                                                                                                     Director’s determination that                         Disease Control and Prevention (CDC) to
                                                                                                     introduction of aliens, regardless of
                                                                                                     their country of origin, migrating                      1 85   FR 56424.



                                       VerDate Sep<11>2014    18:59 Oct 15, 2020   Jkt 253001   PO 00000   Frm 00019   Fmt 4703   Sfmt 4703   E:\FR\FM\16OCN1.SGM    16OCN1
                                                         Case 2:21-cv-00050-Z Document 8-1 Filed 03/23/21                                                Page 2 of 7 PageID 81
                                                                          Federal Register / Vol. 85, No. 201 / Friday, October 16, 2020 / Notices                                          65807

                                            suspend the right to introduce 2 persons                congregate settings in POEs or Border                 processing. The common areas of such
                                            into the United States when the Director                Patrol stations to facilitate immigration             facilities were not designed for, and are
                                            determines that the existence of a                      processing, would typically be aliens                 not equipped to, quarantine, isolate, or
                                            quarantinable communicable disease in                   seeking to enter the United States at                 enable social distancing by persons who
                                            a foreign country or place creates a                    POEs who do not have proper travel                    are or may be infected with COVID–19.
                                            serious danger of the introduction of                   documents, aliens whose entry is                      The introduction into congregate
                                            such disease into the United States and                 otherwise contrary to law, and aliens                 settings in land and coastal POEs and
                                            the danger is so increased by the                       who are apprehended at or near the                    Border Patrol stations of persons from
                                            introduction of persons from the foreign                border seeking to unlawfully enter the                Canada or Mexico increases the already
                                            country or place that a temporary                       United States between POEs. This Order                serious danger to the public health to
                                            suspension of the right of such                         is intended to cover all such aliens. For             the point of requiring a temporary
                                            introduction is necessary to protect                    simplicity, I shall refer to the persons              suspension of the right of introduction
                                            public health. This Order replaces the                  covered by this Order as ‘‘covered                    of such persons into the United States.
                                            Order Suspending Introduction of                        aliens.’’                                                The public health risks of inaction
                                            Certain Persons from Countries Where a                     This Order, which is substantially the             include transmission and spread of
                                            Communicable Disease Exists, issued on                  same as the amended and extended                      COVID–19 to CBP personnel, U.S.
                                            March 20, 2020 (March 20, 2020 Order),                  March 20, 2020 Order, is necessary to                 citizens, lawful permanent residents,
                                            extended on April 20, 2020, and                         continue to protect the public health                 and other persons in the POEs and
                                            amended May 19, 2020, which were                        from an increase in the serious danger                Border Patrol stations; further
                                            based on the prior interim final rule.3                 of the introduction of Coronavirus                    transmission and spread of COVID–19
                                               This Order applies to persons                        Disease 2019 (COVID–19) into the POEs,                in the interior; and the increased strain
                                            traveling from Canada or Mexico                         and the Border Patrol stations between                that further transmission and spread of
                                            (regardless of their country of origin)                 POEs, at or near the United States                    COVID–19 would put on the United
                                            who would otherwise be introduced                       borders with Canada and Mexico. Those                 States healthcare system and supply
                                            into a congregate setting in a land or                  facilities are operated by U.S. Customs               chain during the current public health
                                            coastal Port of Entry (POE) or Border                   and Border Protection (CBP), an agency                emergency.
                                            Patrol station at or near the United                    within DHS. This Order is intended to                    These risks are troubling because
                                            States borders with Canada or Mexico,                   help mitigate the continued risks of                  POEs and Border Patrol stations were
                                            subject to the exceptions detailed below.               transmission and spread of COVID–19                   not designed and are not equipped to
                                               This Order does not apply to U.S.                    to CBP personnel, U.S. citizens, lawful               deliver medical care to numerous
                                            citizens and lawful permanent                           permanent residents, and other persons                persons exposed to or infected with a
                                            residents; members of the armed forces                  in the POEs and Border Patrol stations;               quarantinable communicable disease,
                                            of the United States, and associated                    further transmission and spread of                    nor are they capable of providing the
                                            personnel, and their spouses and                        COVID–19 in the interior of the United                level of medical care that would be
                                            children; persons from foreign countries                States; and the increased strain that                 necessary in the cases of serious
                                            who hold valid travel documents and                     further transmission and spread of                    COVID–19 infection that occur with
                                            arrive at a POE; or persons from foreign                COVID–19 would put on the United                      greater frequency in vulnerable
                                            countries in the visa waiver program                    States healthcare system and supply                   populations like the elderly and those
                                            who are not otherwise subject to travel                 chain during the current public health                with certain pre-existing conditions.
                                            restrictions and arrive at a POE.                       emergency.4                                           Indeed, CBP transfers persons with
                                            Additionally, this Order does not apply                    There is a serious danger of the                   acute presentations of illness to local or
                                            to any alien who must test negative for                 introduction of COVID–19 into the POEs                regional healthcare providers for
                                            COVID–19 before they are expelled to                    and Border Patrol stations at or near the             treatment. Outbreaks of COVID–19 in
                                            their home country. Further, this Order                 United States borders with Canada and                 POEs or Border Patrol stations would
                                            does not apply to persons whom                          Mexico, and into the interior of the                  lead to transfers of such persons to local
                                            customs officers determine, with                        country as a whole, because COVID–19                  or regional health care providers, which
                                            approval from a supervisor, should be                   exists in Canada, Mexico, and the other               would exhaust the local or regional
                                            excepted based on the totality of the                   countries of origin of persons who                    healthcare resources, or at least reduce
                                            circumstances, including consideration                  migrate to the United States across the               the availability of such resources to the
                                            of significant law enforcement, officer                 United States land and coastal borders                domestic population, and further expose
                                            and public safety, humanitarian, and                    with Canada and Mexico. Those persons                 local or regional healthcare workers to
                                            public health interests. DHS shall                      are subject to immigration processing in              COVID–19. The continuing availability
                                            consult with CDC concerning how these                   the POEs and Border Patrol stations.                  of healthcare resources to the domestic
                                            types of case-by-case, individualized                   Many of those persons (typically aliens               population is a critical component of
                                            exceptions shall be made to help ensure                 who lack valid travel documents and are               the federal government’s overall public
                                            consistency with current CDC guidance                   therefore inadmissible) are held in the               health response to COVID–19.
                                            and public health assessments.                          common areas of the facilities, in close                 Based on these ongoing concerns and
                                               DHS has informed CDC that persons                    proximity to one another, for hours or                to protect the public health, I hereby
                                            who are traveling from Canada or                        days, as they undergo immigration                     suspend the introduction of all covered
                                            Mexico (regardless of their country of                                                                        aliens into the United States until I
                                            origin), and who must be held longer in
                                                                                                      4 As of October 1, 2020, CBP has had 2,195          determine that the danger of further
                                                                                                    employees contract COVID–19. In addition, 13          introduction of COVID–19 into the
                                                                                                    employees and one USBP transportation contractor
                                                                                                                                                          United States has ceased to be a serious
jbell on DSKJLSW7X2PROD with NOTICES




                                              2 Suspension of the right to introduce means to
                                                                                                    have died due to the virus. Any outbreak of COVID–
                                            cause the temporary cessation of the effect of any      19 among CBP personnel in land POEs or Border         danger to the public health, and
                                            law, rule, decree, or order pursuant to which a         Patrol stations would impact CBP operations           continuation of the Order is no longer
                                            person might otherwise have the right to be             negatively. Although not part of the CDC public       necessary to protect the public health.
                                            introduced or seek introduction into the United         health analysis, it bears emphasizing that the
                                            States. 42 CFR 71.40(b)(5).                             impact on CBP could reduce the security of U.S.
                                                                                                                                                          Every 30 days, CDC shall review the
                                              3 85 FR 16559, 85 FR 17060, 85 FR 22424, 85 FR        land borders and the speed with which cargo moves     latest information regarding the status of
                                            31503.                                                  across the same.                                      the COVID–19 pandemic and associated


                                       VerDate Sep<11>2014   18:59 Oct 15, 2020   Jkt 253001   PO 00000   Frm 00020   Fmt 4703   Sfmt 4703   E:\FR\FM\16OCN1.SGM   16OCN1
                                                          Case 2:21-cv-00050-Z Document 8-1 Filed 03/23/21                                               Page 3 of 7 PageID 82
                                            65808                         Federal Register / Vol. 85, No. 201 / Friday, October 16, 2020 / Notices

                                            public health risks to ensure that the                  (regardless of their country of origin)               intended to help mitigate the continued
                                            Order remains necessary to protect the                  who would otherwise be introduced                     risks of transmission and spread of
                                            public health. Upon determining that                    into a congregate setting in a land or                COVID–19 to CBP personnel, U.S.
                                            the further introduction of COVID–19                    coastal Port of Entry (POE) or Border                 citizens, lawful permanent residents,
                                            into the United States is no longer a                   Patrol station at or near the United                  and other persons in the POEs and
                                            serious danger to the public health                     States borders with Canada or Mexico,                 Border Patrol stations; further
                                            necessitating the continuation of this                  subject to the exceptions detailed below.             transmission and spread of COVID–19
                                            Order, I will publish a notice in the                      This Order does not apply to U.S.                  in the interior of the United States; and
                                            Federal Register terminating this Order                 citizens and lawful permanent                         the increased strain that further
                                            and its Extensions. I may amend this                    residents; members of the armed forces                transmission and spread of COVID–19
                                            Order as necessary to protect the public                of the United States or U.S. government               would put on the United States
                                            health.                                                 personnel serving overseas, and                       healthcare system and supply chain
                                              A copy of the Order is provided below                 associated personnel, and their spouses               during the current public health
                                            and a copy of the signed Order can be                   and children; persons from foreign                    emergency.8
                                            found at https://www.cdc.gov/                           countries who hold valid travel                          There is a serious danger of the
                                            coronavirus/2019-ncov/order-                            documents and arrive at a POE; or                     introduction of COVID–19 into the POEs
                                            suspending-introduction-certain-                        persons from foreign countries in the                 and Border Patrol stations at or near the
                                            persons.html.                                           visa waiver program who are not                       United States borders with Canada and
                                                                                                    otherwise subject to travel restrictions              Mexico, and into the interior of the
                                            U.S. DEPARTMENT OF HEALTH AND                           and arrive at a POE. Additionally, this               country as a whole, because COVID–19
                                            HUMAN SERVICES                                          Order does not apply to any alien who                 exists in Canada, Mexico, and the other
                                            Centers for Disease Control and                         must test negative for COVID–19 before                countries of origin of persons who
                                            Prevention (CDC)                                        they are expelled directly to their home              migrate to the United States across the
                                            Order Under Sections 362 & 365 of the                   country. Further, this Order does not                 United States land and coastal borders
                                            Public Health Service Act                               apply to persons whom customs officers                with Canada and Mexico. Those persons
                                                                                                    determine, with approval from a                       are subject to immigration processing in
                                            (42 U.S.C. 265, 268):                                   supervisor, should be excepted based on               the POEs and Border Patrol stations.
                                            Order Suspending the Right To                           the totality of the circumstances,                    Many of those persons (typically aliens
                                            Introduce Certain Persons From                          including consideration of significant                who lack valid travel documents and are
                                            Countries Where a Quarantinable                         law enforcement, officer and public                   therefore inadmissible) are held in the
                                            Communicable Disease Exists                             safety, humanitarian, and public health               common areas of the facilities, in close
                                                                                                    interests. DHS shall consult with CDC                 proximity to one another, for hours or
                                            I. Purpose and Application                              concerning how these types of case-by-                days, as they undergo immigration
                                               I issue this Order pursuant to Sections              case, individualized exceptions shall be              processing. The common areas of such
                                            362 and 365 of the Public Health                        made to help ensure consistency with                  facilities were not designed for, and are
                                            Service (PHS) Act, 42 U.S.C. 265, 268,                  current CDC guidance and public health                not equipped to, quarantine, isolate, or
                                            and their implementing regulations,5                    assessments.                                          enable social distancing by persons who
                                            which authorize the Director of the                        DHS has informed CDC that persons                  are or may be infected with COVID–19.
                                            Centers for Disease Control and                         who are traveling from Canada or                      The introduction into congregate
                                            Prevention (CDC) to suspend the right to                Mexico (regardless of their country of                settings in land and coastal POEs and
                                            introduce 6 persons into the United                     origin), and who must be held longer in               Border Patrol stations of persons from
                                            States when the Director determines                     congregate settings in POEs or Border                 Canada or Mexico increases the already
                                            that the existence of a quarantinable                   Patrol stations to facilitate immigration             serious danger to the public health to
                                            communicable disease in a foreign                       processing, would typically be aliens                 the point of requiring a temporary
                                            country or place creates a serious danger               seeking to enter the United States at                 suspension of the right of introduction
                                            of the introduction of such disease into                POEs who do not have proper travel                    of such persons into the United States.
                                            the United States and the danger is so                  documents, aliens whose entry is                         The public health risks of inaction
                                            increased by the introduction of persons                otherwise contrary to law, and aliens                 include transmission and spread of
                                            from the foreign country or place that a                who are apprehended at or near the                    COVID–19 to CBP personnel, U.S.
                                            temporary suspension of the right of                    border seeking to unlawfully enter the                citizens, lawful permanent residents,
                                            such introduction is necessary to protect               United States between POEs. This Order                and other persons in the POEs and
                                            public health. This Order replaces the                  is intended to cover all such aliens. For             Border Patrol stations; further
                                            Order Suspending Introduction of                        simplicity, I shall refer to the persons              transmission and spread of COVID–19
                                            Certain Persons from Countries Where a                  covered by this Order as ‘‘covered                    in the interior; and the increased strain
                                            Communicable Disease Exists, issued on                  aliens.’’                                             that further transmission and spread of
                                            March 20, 2020 (March 20, 2020 Order),                     This Order, which is substantially the             COVID–19 would put on the United
                                            extended on April 20, 2020, and                         same as the amended and extended                      States healthcare system and supply
                                            amended May 19, 2020, which were                        March 20, 2020 Order, is necessary to                 chain during the current public health
                                            based on the prior interim final rule.7                 continue to protect the public health                 emergency.
                                               This Order applies to persons                        from an increase in the serious danger
                                            traveling from Canada or Mexico                         of the introduction of Coronavirus                      8 As of October 1, 2020, CBP has had 2,195

                                                                                                    Disease 2019 (COVID–19) into the POEs,                employees contract COVID–19. In addition, 13
                                                                                                                                                          employees and one USBP transportation contractor
                                              5 85 FR 56424, 42 CFR 71.40.                          and the Border Patrol stations between
jbell on DSKJLSW7X2PROD with NOTICES




                                                                                                                                                          have died due to the virus. Any outbreak of COVID–
                                              6 Suspension  of the right to introduce means to      POEs, at or near the United States                    19 among CBP personnel in land and coastal POEs
                                            cause the temporary cessation of the effect of any      borders with Canada and Mexico. Those                 or Border Patrol stations would impact CBP
                                            law, rule, decree, or order pursuant to which a         facilities are operated by U.S. Customs               operations negatively. Although not part of the CDC
                                            person might otherwise have the right to be                                                                   public health analysis, it bears emphasizing that the
                                            introduced or seek introduction into the United         and Border Protection (CBP), an agency                impact on CBP could reduce the security of U.S.
                                            States. 42 CFR 71.40(b)(5).                             within the U.S. Department of                         borders and the speed with which cargo moves
                                              7 85 FR 17060, 85 FR 22424, 85 FR 31503.              Homeland Security (DHS). This Order is                across the same.



                                       VerDate Sep<11>2014   18:59 Oct 15, 2020   Jkt 253001   PO 00000   Frm 00021   Fmt 4703   Sfmt 4703   E:\FR\FM\16OCN1.SGM   16OCN1
                                                          Case 2:21-cv-00050-Z Document 8-1 Filed 03/23/21                                                  Page 4 of 7 PageID 83
                                                                          Federal Register / Vol. 85, No. 201 / Friday, October 16, 2020 / Notices                                                   65809

                                               These risks are troubling because                    that was first identified as the cause of               obstructive pulmonary disease (COPD),
                                            POEs and Border Patrol stations were                    an outbreak of respiratory illness that                 serious heart conditions, cancer, Type 2
                                            not designed and are not equipped to                    began in Wuhan, Hubei Province,                         diabetes, and those with compromised
                                            deliver medical care to numerous                        People’s Republic of China (China). As                  immune systems.15
                                            persons exposed to or infected with a                   of October 1, 2020, there were over
                                                                                                                                                               Unfortunately, at this time, there is no
                                            quarantinable communicable disease,                     34,103,279 cases of COVID–19 globally,
                                                                                                                                                            vaccine against COVID–19, although
                                            nor are they capable of providing the                   resulting in over 1,016,167 deaths.
                                            level of medical care that would be                        COVID–19 spreads easily and                          several are in development. While U.S.
                                            necessary in the cases of serious                       sustainably within communities.10 The                   Food and Drug Administration (FDA)
                                            COVID–19 infection that occur with                      virus is thought to transfer principally                has not approved drugs to treat patients
                                            greater frequency in vulnerable                         by person-to-person contact through                     with COVID–19 based on a
                                            populations like the elderly and those                  respiratory droplets produced during                    demonstration of safety and efficacy in
                                            with certain pre-existing conditions.                   exhalation, such as breathing, speaking,                randomized controlled trials, FDA has
                                            Indeed, CBP transfers persons with                      coughing, and sneezing. Droplets can                    granted an Emergency Use
                                            acute presentations of illness to local or              span a wide spectrum of sizes that can                  Authorization for the use of VEKLURY®
                                            regional healthcare providers for                       remain airborne from seconds for larger                 (remdesivir) and other investigational
                                            treatment. Outbreaks of COVID–19 in                     droplets to several hours for smaller                   therapeutics in the treatment of COVID–
                                            POEs or Border Patrol stations would                    droplets and particles. The virus may                   19 infection. Beyond these therapeutics,
                                            lead to transfers of such persons to local              also transfer through contact with                      treatment is currently limited to
                                            or regional health care providers, which                surfaces or objects contaminated with                   supportive care to manage symptoms.
                                            would exhaust the local or regional                     these droplets.11 There is also evidence                Hospitalization may be required in
                                            healthcare resources, or at least reduce                of asymptomatic transmission, in which                  severe cases and mechanical respiratory
                                            the availability of such resources to the               an individual infected with COVID–19                    support may be needed in the most
                                            domestic population, and further expose                 is capable of spreading the virus to                    severe cases.
                                            local or regional healthcare workers to                 others before exhibiting symptoms.12
                                            COVID–19. The continuing availability                      Symptoms may include fever or                           Global efforts to slow the spread of
                                            of healthcare resources to the domestic                 chills, cough, and shortness of breath or               COVID–19 have included sweeping
                                            population is a critical component of                   difficulty breathing, fatigue, muscle or                travel limitations and lockdowns.
                                            the federal government’s overall public                 body aches, headache, new loss of taste                 Nations such as the European Union
                                            health response to COVID–19.                            or smell, sore throat, congestion or                    (EU) Member States and Schengen Area
                                               Based on these ongoing concerns and                  runny nose, nausea or vomiting, and                     countries,16 Australia, New Zealand,
                                            to protect the public health, I hereby                  diarrhea, and typically appear 2–14                     and Canada have imposed restrictions
                                            suspend the introduction of all covered                 days after exposure to the virus.13                     on international travelers.17 In many
                                            aliens into the United States until I                   Manifestations of severe disease have                   countries, individuals are being asked to
                                            determine that the danger of further                    included severe pneumonia, acute                        self-quarantine for 14 days—the outer
                                            introduction of COVID–19 into the                       respiratory distress syndrome (ARDS),                   limit of the COVID–19’s estimated
                                            United States has ceased to be a serious                septic shock, and multi-organ failure.14                incubation period—following return
                                            danger to the public health, and                        Mortality rates are higher among seniors                from a foreign country with sustained
                                            continuation of the Order is no longer                  and those with certain underlying                       community transmission. For example,
                                            necessary to protect the public health.                 medical conditions, such as chronic                     all returning citizens and residents of
                                            Every 30 days, CDC shall review the                                                                             Australia and New Zealand are subject
                                            latest information regarding the status of                10 COVID–19 Pandemic Planning Scenarios, Ctrs.
                                                                                                                                                            to a mandatory 14-day quarantine at
                                            the COVID–19 pandemic and associated                    for Disease Control & Prevention, https://
                                                                                                    www.cdc.gov/coronavirus/2019-ncov/hcp/planning-
                                            public health risks to ensure that the                  scenarios.html, (last visited Oct. 3, 2020), (CDC          15 Coronavirus Disease 2019 (COVID–19): People
                                            Order remains necessary to protect the                  estimates that the viral transmissibility (R0) of       with Certain Medical Conditions, Ctrs. for Disease
                                            public health. Upon determining that                    COVID–19 is around 2.5, but may be as high as 4,        Control & Prevention, https://www.cdc.gov/
                                            the further introduction of COVID–19                    meaning that a single infected person will on           coronavirus/2019-ncov/need-extra-precautions/
                                                                                                    average infect between 2 to 4 others).                  people-with-medical-conditions.html?CDC_AA_
                                            into the United States is no longer a                     11 Interim Infection Prevention and Control
                                                                                                                                                            refVal=https%3A%2F%2Fwww.cdc.
                                            serious danger to the public health                     Recommendations for Healthcare Personnel During         gov%2Fcoronavirus%2F2019-ncov%2Fneed;-extra-
                                            necessitating the continuation of this                  the Coronavirus Disease 2019 (COVID–19)                 precautions%2Fgroups-at-higher-risk.html (last
                                            Order, I will publish a notice in the                   Pandemic, Ctrs. for Disease Control & Prevention,       updated Sept. 11, 2020).
                                            Federal Register terminating this Order                 https://www.cdc.gov/coronavirus/2019-ncov/hcp/             16 Migration and Home Affairs: Schengen Area,
                                                                                                    infection-control-recommendations.html?CDC_AA_          Eur. Comm’n (Jan. 1, 2020), https://ec.europa.eu/
                                            and its Extensions. I may amend this                    refVal=https%3A%2F%2Fwww.cdc.                           home-affairs/what-we-do/policies/order-and-visas/
                                            Order as necessary to protect the public                gov%2Fcoronavirus%2F2019-ncov%2Finfection-              schengen_en (‘‘Today, the Schengen Area [of the
                                            health.                                                 control%2Fcontrol-recommendations.html (last            EU] encompasses most EU States, except for
                                                                                                    visited Sept. 29, 2020),                                Bulgaria, Croatia, Cyprus, Ireland and Romania.
                                            II. Factual Basis for Order 9                             12 COVID–19 Pandemic Planning Scenarios, Ctrs.
                                                                                                                                                            However, Bulgaria, Croatia and Romania are
                                                                                                    for Disease Control & Prevention, https://              currently in the process of joining the Schengen
                                            1. COVID–19 is a global pandemic that                   www.cdc.gov/coronavirus/2019-ncov/hcp/planning-         Area. Of non-EU States, Iceland, Norway,
                                            has spread rapidly                                      scenarios.html, (last visited Sept. 29, 2020), (CDC’s   Switzerland and Liechtenstein have joined the
                                                                                                    current best estimate is that between 30 to 70% of      Schengen Area.’’); Travel to and from the EU during
                                               COVID–19 is a quarantinable                          infections are transmitted prior to symptom onset       the pandemic: Travel restrictions, Eur. Comm’n,
                                            communicable disease caused by a                        (pre-symptomatic transmission)).                        https://ec.europa.eu/info/live-work-travel-eu/
                                            novel (new) coronavirus, SARS–CoV–2,                      13 Coronavirus Disease 2019 (COVID–19):               health/coronavirus-response/travel-and-
jbell on DSKJLSW7X2PROD with NOTICES




                                                                                                    Symptoms of Coronavirus, Ctrs. for Disease Control      transportation-during-coronavirus-pandemic/travel-
                                              9 Given the dynamic nature of the public health       & Prevention, https://www.cdc.gov/coronavirus/          and-eu-during-pandemic_en (last visited Aug. 31,
                                            emergency, CDC recognizes that the types of facts       2019-ncov/symptoms-testing/symptoms.html (last          2020).
                                            and data set forth in this section may change           updated May 13, 2020).                                     17 See Andrea Salcedo, Sanam Yar, & Gina
                                                                                                      14 Sevim Zaim, et al., COVID–19 and Multiorgan        Cherelus, Coronavirus Travel Restrictions, Across
                                            rapidly (even within a matter of hours). The facts
                                            and data cited by CDC in this order represent a         Response, 00 Current Problems in Cardiology 2020,       the Globe, N.Y. Times (July 16, 2020), https://
                                            good-faith effort by the agency to present the          (available at: https://www.ncbi.nlm.nih.gov/pmc/        www.nytimes.com/article/coronavirus-travel-
                                            current factual justification for the order.            articles/PMC7187881/pdf/main.pdf).                      restrictions.html.



                                       VerDate Sep<11>2014   18:59 Oct 15, 2020   Jkt 253001   PO 00000   Frm 00022   Fmt 4703   Sfmt 4703   E:\FR\FM\16OCN1.SGM    16OCN1
                                                         Case 2:21-cv-00050-Z Document 8-1 Filed 03/23/21                                                Page 5 of 7 PageID 84
                                            65810                         Federal Register / Vol. 85, No. 201 / Friday, October 16, 2020 / Notices

                                            designated secure facilities, such as a                 that it applies to all land and coastal               Patrol stations, thereby reducing the risk
                                            hotel at their port of arrival.18                       POEs and Border Patrol stations 20 at or              of COVID–19 transmission for DHS
                                                                                                    near the United States’ border with                   personnel and others within these
                                            2. The March 20, 2020 Order has
                                                                                                    Canada or Mexico that would otherwise                 facilities.
                                            reduced the risk of COVID–19
                                                                                                    hold covered aliens in a congregate                     By significantly reducing the number
                                            transmission in POEs and Border Patrol
                                                                                                    setting.21 Pursuant to the May 19, 2020               of covered aliens held in POEs and
                                            stations
                                                                                                    Amendment, the March 20, 2020 Order                   Border Patrol stations, the March 20,
                                               I issued the March 20, 2020 Order                    was again extended with CDC thereafter                2020 Order reduced the density of
                                            pursuant to Sections 362 and 365 of the                 conducting reviews every 30 days.22                   covered aliens held in congregate
                                            Public Health Service (PHS) Act, 42                     Upon conducting these reviews, I have                 custody within these facilities, which
                                            U.S.C. 265, 268, and an interim final                   kept the amended Order in place; the                  reduced the risk of exposure to COVID–
                                            rule implementing Section 362.19 The                    current 30 day period lapses on October               19 for DHS personnel and others in
                                            March 20, 2020 Order suspended the                      17, 2020.                                             POEs and Border Patrol stations.
                                            introduction of certain ‘‘covered aliens’’                 In general, the federal government’s
                                            into the United States for a period of 30               overall experience under the March 20,                3. Conditions in Canada, Mexico, and
                                            days. The definition of ‘‘covered aliens’’              2020 Order, together with the factual                 the United States warrant issuing this
                                            in the March 20, 2020 Order is                          developments since May 20, 2020,                      Order
                                            substantially the same as in this Order.                sustain the policy rationales for issuing
                                            The March 20, 2020 Order was based on                   this Order.                                             COVID–19 has continued to spread
                                            the following determinations:                              Since the March 20, 2020 Order was                 since the March 20, 2020 Order. Canada,
                                               • COVID–19 is a communicable                         issued, the daily average population in               Mexico, and the countries of origin of
                                            disease that poses a danger to the public               CBP custody is 1,134 individuals. This                many of the individuals who travel to
                                            health;                                                 is a 64% reduction of daily in custody                the United States through Canada or
                                               • COVID–19 is present in numerous                    numbers since the March 20, 2020                      Mexico continue to see increasing
                                            foreign countries, including Canada and                 Order went into effect and a 67%                      numbers of COVID–19 infections and
                                            Mexico;                                                 reduction from the same period in 2019.               deaths.
                                               • There is a serious danger of the                   In the 50 days preceding the March 20,                i. Canada
                                            introduction of COVID–19 into the land                  2020 Order, CBP officers made over
                                            POEs and Border Patrol stations at or                   1,600 trips to community hospitals to                    As detailed in the March 20, 2020
                                            near the United States borders with                     facilitate advanced medical care for                  Order, approximately 33 million
                                            Canada and Mexico, and into the                         individuals. For the first 80 days after              individuals crossed the Canadian border
                                            interior of the country as a whole,                     the March 20, 2020 Order’s                            into the United States in 2017.
                                            because COVID–19 exists in Canada,                      implementation, CBP made only 400                     Historically, inadmissible aliens
                                            Mexico, and the other countries of                      trips for individuals to receive medical              attempting to unlawfully enter the
                                            origin of persons who migrate to the                    care from community hospitals. This                   United States from Canada have
                                            United States across the land borders                   represents a 75% decrease in utilization.             included not only Canadian nationals,
                                            with Canada and Mexico;                                 In the 60 days preceding September 16,                but also nationals of countries
                                               • But for a suspension-of-entry order                2020, CBP made 746 trips for                          experiencing, or suspected of
                                            under 42 U.S.C. § 265, covered aliens                   individuals to receive medical care from              experiencing, widespread COVID–19
                                            would be subject to immigration                         community hospitals. The increase in                  transmission such as the member
                                            processing at the land POEs and Border                  hospital utilization corresponds with a               countries of the Schengen Area, China,
                                            Patrol stations and, during that                        month-over-month increase in CBP                      and Iran.23 From March through August,
                                            processing, many of them (typically                     enforcement encounters, including                     2020, CBP has processed 28,841
                                            aliens who lack valid travel documents                  encounters with covered aliens who                    inadmissible aliens at POEs at the U.S.-
                                            and are therefore inadmissible) would                   have subsequently tested positive for                 Canadian border, and CBP has
                                            be held in the congregate areas of the                  COVID–19. The risks of COVID–19                       apprehended 2,014 inadmissible aliens
                                            facilities, in close proximity to one                   transmission and overutilization in                   attempting to unlawfully enter the
                                            another, for hours or days; and                         community hospitals serving domestic                  United States between POEs, of which
                                               • Such introduction into congregate                  populations would have been greater                   DHS determined 1,126 were covered
                                            settings of persons from Canada or                      absent the March 20, 2020 Order.                      aliens subject to the March 20, 2020
                                            Mexico would increase the already                          The March 20, 2020 Order has                       Order.24
                                            serious danger to the public health of                  reduced the risk of COVID–19
                                            the United States to the point of                                                                                As of October 6, 2020, Canada
                                                                                                    transmission in POEs and Border Patrol
                                            requiring a temporary suspension of the                                                                       reported over 171,300 cases of COVID–
                                                                                                    stations, and thereby reduced risks to
                                            introduction of covered aliens into the                 DHS personnel and the U.S. health care                19 and over 9,500 confirmed deaths
                                            United States.                                          system. The public health risks to the                with a seven day average of 1,797 new
                                               The March 20, 2020 Order was                         DHS workforce—and the erosion of DHS
                                                                                                                                                             23 U.S. Border Patrol Nationwide Apprehensions
                                            extended on April 20, 2020 and                          operational capacity—would have been
                                                                                                                                                          by Citizenship and Sector in Fiscal Years 2007 to
                                            amended on May 19, 2020, to clarify                     greater absent the March 20, 2020 Order.              2019, U.S. Border Patrol, U.S. Dep’t. of Homeland
                                                                                                    DHS data shows that the March 20, 2020                Security, https://www.cbp.gov/sites/default/files/
                                               18 Id.; COVID–19 and the border: Travel
                                                                                                    Order has significantly reduced the                   assets/documents/2020-Jan/U.S.%20Border
                                            restrictions, Cmlth. of Austl, Dep’t of Home Aff.,      population of covered aliens held in                  %20Patrol%20Nationwide%20Apprehensions
                                            https://covid19.homeaffairs.gov.au/travel-                                                                    %20by%20Citizenship%20and%20Sector
                                                                                                    congregate settings in POEs and Border
jbell on DSKJLSW7X2PROD with NOTICES




                                            restrictions-0 (last updated Aug. 28, 2020); COVID–                                                           %20%28FY2007%20-%20FY%202019%29_1.pdf
                                            19: New Zealanders in the UK—Frequently Asked                                                                 (last visited Oct. 9, 2020).
                                            Questions, N.Z. Foreign Aff. & Trade, https://             20 As explained below, air POEs are excluded          24 Nationwide Enforcement Encounters: Title 8
                                            www.mfat.govt.nz/en/countries-and-regions/              from the Amended Order and Extension because          Enforcement Actions and Title 42 Expulsions, U.S.
                                            europe/united-kingdom/new-zealand-high-                 they do not present the same public health risk as    Customs and Border Protection, U.S. Dep’t. of
                                            commission/living-in-the-uk/covid-19-coronavirus/       land and coastal POEs.                                Homeland Security, https://www.cbp.gov/
                                            (last visited Aug. 28, 2020).                              21 85 FR 22424.
                                                                                                                                                          newsroom/stats/cbp-enforcement-statistics/title-8-
                                               19 85 FR 16559.                                         22 85 FR 31503.                                    and-title-42-statistics (last visited Oct. 9, 2020).



                                       VerDate Sep<11>2014   18:59 Oct 15, 2020   Jkt 253001   PO 00000   Frm 00023   Fmt 4703   Sfmt 4703   E:\FR\FM\16OCN1.SGM   16OCN1
                                                          Case 2:21-cv-00050-Z Document 8-1 Filed 03/23/21                                                Page 6 of 7 PageID 85
                                                                          Federal Register / Vol. 85, No. 201 / Friday, October 16, 2020 / Notices                                                  65811

                                            cases.25 In response to increases in the                September 4, 2020 excess mortality                     themselves into the United States. The
                                            level of community transmission,                        totals of 122,765 deaths through August                introduction of more infected covered
                                            authorities in Toronto, Ottawa, and                     28, 2020 as compared to 2019 totals.                   aliens would likely have a negative
                                            several other Ontario cities have                       This figure includes confirmed cases of                impact on community transmission in
                                            mandated indoor mask use. On                            COVID–19 and deaths confirmed from                     the United States.
                                            September 19, 2020, Ontario issued new                  other causes, but the excess suggests the
                                                                                                                                                           iii. United States
                                            restrictions limiting indoor gatherings to              true number of deaths from COVID–19
                                            10 people and outdoor gatherings to                     in Mexico is much higher than official                    While pandemic conditions have
                                            25.26 In Quebec masks have been                         counts.                                                improved, community transmission of
                                            mandated in all indoor public places                       While the data on Mexico is more                    COVID–19 is continuing across the
                                            since July 27, 2020. In an effort to slow               limited, there are signs that the rate of              United States. The United States has
                                            the transmission and spread of the                      COVID–19 community transmission in                     recorded over 7,200,000 cumulative
                                            virus, the Canadian government banned                   Mexico is slowing as the overall public                confirmed cases; and more than 200,000
                                            most foreign nationals from entry and                   health situation improves somewhat. As                 deaths.31 The country is averaging
                                            mandated that returning Canadians and                   of September 25, 2020, under SALUD’s                   around 36,000 to 40,000 new cases a
                                            excepted foreign nationals (including                   ‘‘stoplight’’ designation system, none of              day.32 Nationally, since mid-July, there
                                            Americans) self-monitor for COVID–19                    Mexico’s 32 states are red, 15 are                     has been an overall decreasing trend in
                                            symptoms for 14 days following their                    orange, 16 are yellow and 1, Colima, is                the percentage of specimens testing
                                            return.27 Canadian public health                        green. According to SALUD, Mexico                      positive and a decreasing or stable
                                            officials have expressed alarm at the                   City has the most lab-confirmed cases                  (change of ≤0.1%) trend in the
                                            recent increase in new COVID–19 cases                   with 121,087 and the most deaths with                  percentage of hospitalizations.33 To wit,
                                            after several months of low level                       11,814 as of September 24, 2020.                       as of October 3, 2020, the seven day
                                            community transmission, particularly as                 Hospital occupancy rates have also                     average of new cases and deaths are
                                            Canada begins to enter influenza                        improved in recent weeks—the national                  down 35.8% and 40.3% respectively
                                            season.28                                               hospital occupancy rate is 28 percent—                 from their peak levels. Similarly, the
                                                                                                    hospital occupancy rates remain                        seven day positivity rate, as of October
                                            ii. Mexico                                              elevated in Mexican border-states such                 3, 2020, was 4.6%. This low positivity
                                               As of October 1, 2020, Mexico has                    as Nuevo Leon (47 percent). As of                      rate is not shared uniformly, Arizona
                                            738,163 confirmed cases, and 77,163                     September 25, 2020, several Mexican                    and Texas both report positivity rates of
                                            reported deaths.29 While Mexico’s                       border states report relatively high                   between 11–20%.34
                                            official statistics for COVID–19                        numbers of active COVID–19 infections:                    Millions of Americans are subject to
                                            infections and number of deaths provide                 Tamaulipas (3,566 active cases), Nuevo                 local and state public health restrictions
                                            insights to general trends, they have                   Leon (6,028 actives cases) and Baja                    and precautions calculated to slow the
                                            serious deficiencies that greatly                       California (1,440 active cases).                       spread of, and protect others from,
                                            understate actual totals. COVID–19                         The COVID–19 pandemic in Mexican                    COVID–19. CDC continues to
                                            infections and deaths are likely                        states along the U.S.-Mexico border                    recommend that all Americans practice
                                            multiples of what is reported as Mexico                 region presents increased concerns for                 vigorous hand hygiene, engage in social
                                            has the lowest diagnostic testing per                   the United States because all covered                  distancing,35 limit non-essential
                                            capital of OECD countries. Mexico’s                     aliens crossing the U.S.-Mexico border                 travel,36 and wear cloth face coverings
                                            positivity rate is estimated to be around               necessarily travel through that region                 or masks when out in public.37 Public
                                            44% based on confirmed positive cases,                  and the level of migration is so high.                 health measures intended to slow the
                                            confirmed negative tests, and suspected                 From March to August, 2020, DHS has                    spread of COVID–19 in order to avoid
                                            cases. This is an improvement from a                    processed 54,503 inadmissible aliens at
                                            positivity rate of approximately 50% in                 POEs along the border, and U.S. Border                    31 CDC COVID Data Tracker: United States

                                            mid-July. However, Mexico’s Health                      Patrol has apprehended 345,267 aliens                  COVID–19 Cases and Deaths by State, Ctrs. for
                                            Ministry, SALUD, reported on                            attempting to unlawfully enter the                     Disease Control & Prevention https://covid.cdc.gov/
                                                                                                                                                           covid-data-tracker/#cases_casesinlast7days (last
                                                                                                    United States between POEs.30 DHS                      visited Oct. 6, 2020).
                                               25 Coronavirus Disease (COVID–19): Outbreak
                                                                                                    determined 153,569 were covered aliens                    32 Id.
                                            Update, Gov’t of Can., https://www.canada.ca/en/        subject to the March 20, 2020 Order, of                   33 COVID View: A Weekly Summary of U.S.
                                            public-health/services/diseases/2019-novel-
                                            coronavirus-infection.html (last updated Oct. 6,        which over 70% were Mexican                            COVID–19 Activity Week 39, Ctrs. for Disease
                                            2020).                                                  nationals. With the continued growth of                Control & Prevention https://www.cdc.gov/
                                                                                                                                                           coronavirus/2019-ncov/covid-data/covidview/
                                               26 Reopening Ontario in Stages: Gathering Limits,    COVID–19 cases in Central and South                    index.html (last visited Oct. 6, 2020).
                                            Gov’t of Ontario, https://www.ontario.ca/page/          America, the overwhelming majority of                     34 CDC COVID Data Tracker: United States
                                            reopening-ontario-stages#restrictions (last updated
                                            Oct. 2, 2020).                                          covered aliens encountered on the U.S.-                Laboratory Testing, Ctrs. for Disease Control &
                                               27 Travel Restriction Measures: COVID–19             Mexico border are nationals of countries               Prevention https://covid.cdc.gov/covid-data-
                                            Program Delivery Travel Restriction Exemptions for      experiencing sustained human to                        tracker/#testing_totalpercentpositive (last visited
                                            Those Departing From a Country Other Than the                                                                  Oct. 6, 2020).
                                                                                                    human transmission of COVID–19.                           35 How to Protect Yourself & Others, Ctrs. for
                                            U.S., Gov’t of Canada, https://www.canada.ca/en/           The continued prevalence of COVID–
                                            immigration-refugees-citizenship/corporate/                                                                    Disease Control & Prevention https://www.cdc.gov/
                                            publications-manuals/operational-bulletins-             19 in Mexico continues to present a                    coronavirus/2019-ncov/prevent-getting-sick/
                                            manuals/service-delivery/coronavirus/travel-            serious danger of the introduction of                  prevention.html (last visited Oct. 6, 2020).
                                            restrictions.html#travel-restriction-exemptions (last                                                             36 Travel During the COVID–19 Pandemic, Ctrs.
                                                                                                    COVID–19 into the United States. If
                                            updated Jul. 23, 2020).                                                                                        for Disease Control & Prevention https://
                                               28 Statement from the Chief Public Health Officer
                                                                                                    community transmission in the Mexican                  www.cdc.gov/coronavirus/2019-ncov/travelers/
                                                                                                    border region accelerates, experience
jbell on DSKJLSW7X2PROD with NOTICES




                                            of Canada on October 3, 2020, Gov’t of Canada,                                                                 travel-during-covid19.html (last visited Oct. 6,
                                            https://www.canada.ca/en/public-health/news/            shows then the numbers of COVID–19                     2020).
                                            2020/10/statement-from-the-chief-public-health-         cases in that region are likely to                        37 COVID–19: Use of Cloth Face Coverings to Help

                                            officer-of-canada-on-october-3-2020.html (last          increase, as are the numbers of infected               Slow the Spread of COVID–19, Ctrs. for Disease
                                            updated Oct. 3, 2020).                                                                                         Control & Prevention, https://www.cdc.gov/
                                               29 WHO Coronavirus Disease (COVID–19)                covered aliens who seek to introduce                   coronavirus/2019-ncov/prevent-getting-sick/diy-
                                            Dashboard, WHO, https://covid19.who.int/table                                                                  cloth-face-coverings.html (last reviewed Oct. 6,
                                            (last visited Oct. 2, 2020).                              30 Supra,   note 21.                                 2020).



                                       VerDate Sep<11>2014   18:59 Oct 15, 2020   Jkt 253001   PO 00000   Frm 00024    Fmt 4703   Sfmt 4703   E:\FR\FM\16OCN1.SGM   16OCN1
                                                         Case 2:21-cv-00050-Z Document 8-1 Filed 03/23/21                                                  Page 7 of 7 PageID 86
                                            65812                         Federal Register / Vol. 85, No. 201 / Friday, October 16, 2020 / Notices

                                            overwhelming healthcare systems have                    movement of all such aliens to the                     Notice and comment and a delay in
                                            largely proven successful. However,                     country from which they entered the                    effective date would not be required for
                                            several cities and states, including                    United States, their country of origin, or             that reason as well.
                                            several located at or near U.S. borders,                another practicable location outside the               *     *     *    *     *
                                            continue to experience widespread,                      United States, as rapidly as possible,                    This Order shall remain effective until
                                            sustained community transmission that                   with as little time spent in congregate
                                                                                                                                                           I determine that the danger of further
                                            has strained their healthcare and public                settings as practicable under the
                                                                                                                                                           introduction of COVID–19 into the
                                            health systems. Furthermore, continuing                 circumstances. The faster a covered
                                                                                                                                                           United States has ceased to be a serious
                                            to slow the rate of COVID–19                            alien is returned to the country from
                                                                                                                                                           danger to the public health, and
                                            transmission is critical as states and                  which they entered the United States, to
                                                                                                                                                           continuation of this Order is no longer
                                            localities ease public health restrictions              their country of origin, or another
                                                                                                                                                           necessary to protect public health. Every
                                            on businesses and public activities in an               location as practicable, the lower the
                                                                                                                                                           30 days, the CDC shall review the latest
                                            effort to mitigate the economic and                     risk the alien poses of introducing,
                                                                                                                                                           information regarding the status of the
                                            other costs of the COVID–19 pandemic.                   transmitting, or spreading COVID–19
                                                                                                                                                           COVID–19 pandemic and associated
                                                                                                    into POEs, Border Patrol stations, other
                                            III. Determination and Implementation                                                                          public health risks to ensure that the
                                                                                                    congregate settings, and the interior.
                                               Based on the foregoing, I find that                     I consulted with DHS and other                      Order remains necessary to protect
                                            COVID–19 is a quarantinable                             federal departments as needed before I                 public health.
                                            communicable disease 38 and that there                  issued this Order, and requested that                     Upon determining that the further
                                            is a serious danger of the introduction                 DHS aid in the enforcement this Order                  introduction of COVID–19 into the
                                            of COVID–19 into the POEs and Border                    because CDC does not have the                          United States is no longer a serious
                                            Patrol stations at or near the United                   capability, resources, or personnel                    danger to the public health necessitating
                                            States borders with Canada and Mexico,                  needed to do so. As part of the                        the continuation of this Order, I will
                                            and the interior of the country as a                    consultation, CBP developed an                         publish a notice in the Federal Register
                                            whole, because COVID–19 exists in                       operational plan for implementing this                 terminating this Order and its
                                            Canada, Mexico, and the countries or                    Order. The plan is generally consistent                Extensions. I retain the authority to
                                            places of origin of the covered aliens                  with the language of this Order directing              extend, modify, or terminate the Order,
                                            who migrate to the United States across                 that covered aliens spend as little time               or implementation of this Order, at any
                                            the land and coastal borders with                       in congregate settings as practicable                  time as needed to protect public health.
                                            Canada and Mexico. I also find that the                 under the circumstances. Additionally,
                                            introduction into land and coastal POEs                                                                        Authority
                                                                                                    DHS will continue to use repatriation
                                            and Border Patrol stations of covered                   flights as necessary to move covered                     The authority for this Order is
                                            aliens increases the seriousness of the                 aliens on a space-available basis, as                  Sections 362 and 365 of the Public
                                            danger to the point of requiring a                      authorized by law. In my view, DHS’s                   Health Service Act (42 U.S.C. 265, 268)
                                            temporary suspension of the right to                    assistance with implementing the Order                 and 42 CFR 71.40.
                                            introduce covered aliens into the United                is necessary, as CDC’s other public
                                            States. Therefore, I am suspending the                  health tools are not viable mechanisms                 Nina B. Witkofsky,
                                            right to introduce and prohibiting the                  given CDC resource and personnel                       Acting Chief of Staff, Centers for Disease
                                            introduction of covered aliens travelling               constraints, the large numbers of                      Control and Prevention.
                                            into the United States from Mexico and                  covered aliens involved, and the                       [FR Doc. 2020–22978 Filed 10–13–20; 4:15 pm]
                                            Canada.                                                 likelihood that covered aliens do not                  BILLING CODE 4163–18–P
                                               In making this determination, I have                 have homes in the United States.39
                                            considered facts including the overall                     This Order is not a rule subject to
                                            number of cases of COVID–19 reported                    notice and comment under the                           DEPARTMENT OF HEALTH AND
                                            in Mexico, Canada, and the countries or                 Administrative Procedure Act (APA).                    HUMAN SERVICES
                                            places of origin of the covered aliens                  Notice and comment and a delay in
                                            who migrate to the United States across                 effective date are not required because                Centers for Medicare & Medicaid
                                            the land and coastal borders with                       there is good cause to dispense with                   Services
                                            Canada and Mexico, the influx of cases                  prior public notice and the opportunity
                                            in areas near the U.S.-Mexico border,                   to comment on this Order and a delay                   [CMS–3399–FN]
                                            epidemiological factors including the                   in effective date. Given the public
                                            viral transmissibility and asymptomatic                 health emergency caused by COVID–19,                   Medicare and Medicaid Programs:
                                            transmission of the disease, the                        it would be impracticable and contrary                 Application from DNV–GL Healthcare
                                            morbidity and mortality associated with                 to public health practices—and, by                     USA, Inc. for Continued Approval of its
                                            the disease for individuals in certain                  extension, the public interest—to delay                Critical Access Hospital Accreditation
                                            risk categories, and the negative effects               the issuing and effective date of this                 Program
                                            of the disease already experienced by                   Order. In addition, because this Order
                                                                                                    concerns the ongoing discussions with                  AGENCY: Centers for Medicare &
                                            CBP. Therefore, it is necessary for the
                                                                                                    Canada and Mexico on how best to                       Medicaid Services (CMS), Health and
                                            United States to continue the
                                                                                                    control COVID–19 transmission over                     Human Services (HHS).
                                            suspension of the right to introduce
                                            covered aliens at this time.                            our shared border, it directly ‘‘involve[s]            ACTION:   Final notice.
                                               The continued suspension of the right                . . . a . . . foreign affairs function of the
                                            to introduce covered aliens requires the                United States.’’ 5 U.S.C. 553(a)(1).                   SUMMARY:  This final notice announces
jbell on DSKJLSW7X2PROD with NOTICES




                                                                                                                                                           our decision to approve DNV–GL
                                              38 COVID–19 is a severe acute respiratory                39 CDC relies on the Department of Defense, other   Healthcare USA, Inc. (DNV–GL) for
                                            syndrome, which is one of the diseases included in      federal agencies, and state and local governments to   continued recognition as a national
                                            the ‘‘Revised List of Quarantinable Communicable        provide both logistical support and facilities for
                                            Diseases.’’ Exec. Order 13295 (Apr. 4, 2003), as        federal quarantines. CDC lacks the resources,
                                                                                                                                                           accrediting organization for critical
                                            amended by Exec. Order 13375 (Apr. 1, 2005) and         manpower, and facilities to quarantine covered         access hospitals that wish to participate
                                            Exec. Order 13674 (July 31, 2014).                      aliens.                                                in the Medicare or Medicaid programs.


                                       VerDate Sep<11>2014   18:59 Oct 15, 2020   Jkt 253001   PO 00000   Frm 00025   Fmt 4703   Sfmt 4703   E:\FR\FM\16OCN1.SGM   16OCN1
